Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
ROBERT D. WALES, )
		   No.  08-02-00267-CV

)
			Appellant,)
			Appeal from

)
v.)
		      205th District Court

)
COUNTY OF EL PASO,  )
		of El Paso County, Texas

LEO SAMANIEGO, and)
ROBERT MORENO,)
		       (TC# 2002-2589)

)
			Appellees.)

MEMORANDUM OPINION


	Pending before the Court is the motion of Appellant, Robert D. Wales, to dismiss this appeal
pursuant to Tex. R. App. P. 42.1, which states that:
	(a) The appellate court may dispose of an appeal as follows:

		(1)  in accordance with an agreement signed by all parties or their attorneys
and filed with the clerk; or

		(2)  in accordance with a motion of appellant to dismiss the appeal or affirm
the appealed judgment or order; but no party may be prevented from seeking
any relief to which it would otherwise be entitled.

	By his motion, Appellant voluntarily requests dismissal of the appeal pursuant to Rule
42.1(a)(2) because the parties have settled their dispute.  Accordingly, the motion is granted and the
appeal is hereby dismissed.

April 3, 2003						 
							ANN CRAWFORD McCLURE, Justice
Before Panel No. 5
McClure, Chew, JJ., and Preslar, C.J. (Ret.)
Preslar, C.J. (Ret.)(sitting by assignment)